Case 2:20-cv-01384-ADS Document 18 Filed 01/04/21 Page 1 of 2 Page ID #:515



     Young Cho
 1   Attorney at Law: 189870                                            JS-6
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Gloria S. Ortiz
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     GLORIA S. ORTIZ,                       ) Case No.: 2:20-cv-01384-ADS
13                                          )
                                            ) ORDER OF DISMISSAL
14                Plaintiff,                )
                                            )
15         vs.                              )
                                            )
16                                          )
     ANDREW SAUL,
                                            )
17   Commissioner of Social Security,       )
                                            )
18                                          )
                  Defendant.                )
19                                          )
20
21         The above captioned matter is dismissed with prejudice, each party to bear
22   its own fees, costs, and expenses.
23         IT IS SO ORDERED.
24   DATE: 1/4/2021
                               ___________________________________
                                   /s/ Autumn D. Spaeth
25                             THE HONORABLE AUTUMN D. SPAETH
                               UNITED STATES MAGISTRATE JUDGE
26

                                            -1-
Case 2:20-cv-01384-ADS Document 18 Filed 01/04/21 Page 2 of 2 Page ID #:516



     DATE: December 30, 2020       Respectfully submitted,
 1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                        /s/ Young Cho
 3                             BY: __________________
                                  Young Cho
 4                                Attorney for plaintiff Gloria S. Ortiz
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
